COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-14-00120-CV


IN RE LON BURNAM                                                         RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus, the

responses of real parties in interest, and relator’s reply and is of the opinion that

relief should be denied. Accordingly, relator’s petition for writ of mandamus is

denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

DELIVERED: May 12, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).